06/28/2022
                                     01:1GINAL
          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 22-0005


                                      PR 22-0005

                                                                     JUN 2 8 2022
                                                                   Bowen ureenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana
IN RE THE MOTION OF DEREK L.
FRANCISCO FOR ADMISSION TO THE BAR                                      ORDER
OF THE STATE OF MONTANA




      Derek L. Francisco has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Francisco has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Derek L. Francisco may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this E eday of June, 2022.



                                                             Chief Justice
    _Aww/loadr*




         Justices




2